Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                                December 23, 2015

The Court of Appeals hereby passes the following order:

A16A0664. GEORGIACARRY.ORG,                    INC.     v.   CODE       REVISION
    COMMISSION et al.

      GeorgiaCarry.Org, Inc., filed suit against the Code Revision Committee
seeking mandamus, declaratory and injunctive relief.1 The trial court dismissed the
complaint based, in part, on its conclusion that mandamus relief is inappropriate.
GeorgiaCarry.Org filed a direct appeal from this ruling.
      The Supreme Court has exclusive appellate jurisdiction over all cases involving
extraordinary remedies, including mandamus. See Ga. Const. of 1983, Art. VI, Sec.
VI, Par. III (5); Ladzinske v. Allen, 280 Ga. 264 (626 SE2d 83) (2006) (“‘[C]ases
involving the grant or denial of mandamus are within the exclusive jurisdiction of
[the Supreme] Court without regard to the underlying subject matter or the legal
issues raised.’”). Accordingly, this appeal is hereby TRANSFERRED to the Supreme
Court for disposition.




      1
        GeorgiaCarry.Org also filed suit against Governor Nathan Deal. The trial
court dismissed the complaint as to Governor Deal, and the appellant does not
challenge this ruling on appeal.
Court of Appeals of the State of Georgia
                                     12/23/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.